


EXHIBIT 10.1










EPR PROPERTIES
2007 EQUITY INCENTIVE PLAN
AS AMENDED AND RESTATED






















--------------------------------------------------------------------------------




 
Page
 
 
SECTION 1 INTRODUCTION
1
 
 
               1.1 Establishment
1
               1.2 Purpose
1
               1.3 Duration
1
               1.4 Plan Subject to Shareholder Approval
1
 
 
SECTION 2 DEFINITIONS
1
 
 
               2.1 Definitions
1
               2.2 General Interpretive Principles
6
 
 
SECTION 3 PLAN ADMINISTRATION
7
 
 
               3.1 Composition of Committee
7
               3.2 Authority of Committee
7
               3.3 Committee Delegation
8
               3.4 Determination Under the Plan
8
 
 
SECTION 4 SHARES SUBJECT TO THE PLAN
8
 
 
               4.1 Number of Shares
8
               4.2 Unused and Forfeited Shares
8
               4.3 Adjustments in Authorized Shares
8
               4.4 General Adjustment Rules
9
 
 
SECTION 5 PARTICIPATION
9
 
 
               5.1 Basis of Grant
9
               5.2 Types of Grants; Limits
9
               5.3 Award Agreements
9
               5.4 Restrictive Covenants
9
               5.5 Maximum Annual Award
9
               5.6 Additional Limits
10
 
 
SECTION 6 SHARE OPTIONS
10
 
 
               6.1 Grant of Options
10
               6.2 Option Agreements
10
               6.3 Shareholder Privileges
13
 
 
SECTION 7 SHARE APPRECIATION RIGHTS
13
 
 
               7.1 Grant of SARS
13
               7.2 SAR Award Agreement
13
               7.3 Exercise of Tandem SARS
14
               7.4 Exercise of Freestanding SARs
14
               7.5 Expiration of SARs
14
               7.6 Payment of SAR Amount
14
 
 





--------------------------------------------------------------------------------




SECTION 8 AWARDS OF RESTRICTED SHARE AND RESTRICTED SHARE UNITS
14
 
 
              8.1 Restricted Share Awards Granted by Committee
14
              8.2 Restricted Share Unit Awards Granted by Committee
14
              8.3 Restrictions
14
              8.4 Privileges of a Shareholder, Transferability
15
              8.5 Enforcement of Restrictions
15
              8.6 Termination of Service, Death, Disability, etc.
15
 
 
SECTION 9 PERFORMANCE SHARES, PERFORMANCE UNITS, BONUS SHARES AND DEFERRED
SHARES
15
 
 
              9.1 Awards Granted by Committee
15
              9.2 Terms of Performance Shares or Performance Units
16
              9.3 Bonus Shares
16
              9.4 Deferred Shares
16
 
 
SECTION 10 PERFORMANCE AWARDS; SECTION 162(m) PROVISIONS
16
 
 
              10.1 Terms of Performance Awards
16
              10.2 Performance Goals
16
              10.3 Adjustments
17
              10.4 Other Restrictions
18
              10.5 Section 162(m) Limitations
18
 
 
SECTION 11 REORGANIZATION, CHANGE IN CONTROL OR LIQUIDATION
18
 
 
SECTION 12 RIGHTS OF EMPLOYEES; PARTICIPANTS
19
 
 
              12.1 Employment
19
              12.2 Nontransferability
19
              12.3 Permitted Transfers
19
 
 
SECTION 13 GENERAL RESTRICTIONS
19
 
 
              13.1 Investment Representations
19
              13.2 Compliance with Securities Laws
20
              13.3 Share Restriction Agreement
20
 
 
SECTION 14 OTHER EMPLOYEE BENEFITS
20
 
 
SECTION 15 PLAN AMENDMENT, MODIFICATION AND TERMINATION
20
 
 
              15.1 Amendment, Modification, and Termination
20
              15.2 Adjustment Upon Certain Unusual or Nonrecurring Events
20
              15.3 Awards Previously Granted
20
 
 
SECTION 16 WITHHOLDING
21
 
 
              16.1 Withholding Requirement
21
              16.2 Withholding with Shares
21
 
 
SECTION 17 NONEXCUSIVITY OF THE PLAN
21
 
 
              17.1 Nonexclusivity of the Plan
21
 
 





--------------------------------------------------------------------------------




SECTION 18 REQUIREMENTS OF LAW
21
 
 
              18.1 Requirements of Law
21
              18.2 Code Section 409A
22
              18.3 Rule 16b-3
22
              18.4 Governing Law
22
 
 
 
 









--------------------------------------------------------------------------------




EPR PROPERTIES
2007 EQUITY INCENTIVE PLAN


SECTION 1
INTRODUCTION


1.1
Establishment. EPR Properties, a Maryland real estate investment trust (the
"Company"), hereby establishes the EPR Properties 2007 Equity Incentive Plan
(the "Plan") for certain employees, non-employee trustees and consultants of the
Company.

1.2
Purpose. The purpose of this Plan is to encourage employees of the Company and
its affiliates and subsidiaries, and non-employee trustees of the Company to
acquire a proprietary and vested interest in the growth and performance of the
Company. The Plan also is designed to assist the Company in attracting and
retaining employees, non-employee trustees and consultants by providing them
with the opportunity to participate in the success and profitability of the
Company.

1.3
Duration. The Plan shall commence on the Effective Date and shall remain in
effect, subject to the right of the Board to amend or terminate the Plan at any
time pursuant to Section 15 hereof, until all Shares subject to the Plan shall
have been issued, purchased or acquired according to the Plan's provisions.
Unless the Plan shall be reapproved by the shareholders of the Company and the
Board renews the continuation of the Plan, no Awards shall be issued pursuant to
the Plan after the tenth (10th) anniversary of the Effective Date.

1.4
Plan Subject to Shareholder Approval. Although the Plan is effective on the
Effective Date, the Plan's continued existence is subject to the Plan being
approved by the Company's shareholders within 12 months of the Effective Date.
Any Awards granted under the Plan after the Effective Date but before the
approval of the Plan by the Company's shareholders will become null and void if
the Company's shareholders do not approve this Plan within such 12-month period.

SECTION 2
DEFINITIONS


2.1
Definitions. The following terms shall have the meanings set forth below.

"1933 Act" means the Securities Act of 1933.
"1934 Act" means the Securities Exchange Act of 1934.
"Affiliate" of the Company means any Person that directly, or indirectly through
one or more intermediaries, Controls or is Controlled by, or is under common
Control with the Company.
"Award" means a grant made under this Plan in any form, which may include but is
not limited to, Share Options, Restricted Shares, Restricted Shares Units, Bonus
Shares, Deferred Shares, Performance Shares, Share Appreciation Rights and
Performance Units.
"Award Agreement" means a written agreement or instrument between the Company
and a Holder evidencing an Award.
"Beneficiary" means the person, persons, trust or trusts which have been
designated by a Holder in his or her most recent written beneficiary designation
filed with the Company to receive the benefits specified under this Plan

1

--------------------------------------------------------------------------------




upon the death of the Holder, or, if there is no designated beneficiary or
surviving designated beneficiary, then the Person or Persons entitled by will or
the laws of descent and distribution to receive such benefits.
"Board" means the Board of Trustees of the Company.
"Bonus Shares" means Shares that are awarded to a Participant without cost and
without restriction in recognition of past performance (whether determined by
reference to another employee benefit plan of the Company or otherwise) or as an
incentive to become an employee of the Company or a Subsidiary.
"Cause" means, unless otherwise defined in an Award Agreement or otherwise
defined in a Participant's employment agreement (in which case such definition
will apply) any of the following:
(i)
Participant's conviction of, plea of guilty to, or plea of nolo contendere to a
felony or other crime that involves fraud or dishonesty;

(ii)
Any willful action or omission by a Participant which would constitute grounds
for immediate dismissal under the employment policies of the Company by which
Participant is employed, including intoxication with alcohol or illegal drugs
while on the premises of the Company, or violation of sexual harassment laws or
the internal sexual harassment policy of the Company by which Participant is
employed;

(iii)
Participant's habitual neglect of duties, including repeated absences from work
without reasonable excuse; or

(iv)
Participant's willful and intentional material misconduct in the performance of
his duties that results in financial detriment to the Company;

provided, however, that for purposes of clauses (ii), (iii) and (iv), "Cause"
shall not include any one or more of the following: bad judgment, negligence or
any act or omission believed by the Participant in good faith to have been in or
not opposed to the interest of the Company (without intent of the Participant to
gain, directly or indirectly, a profit to which the Participant was not legally
entitled). A Participant who agrees to resign from his affiliation with the
Company in lieu of being terminated for Cause may be deemed, in the sole
discretion of the Committee, to have been terminated for Cause for purposes of
this Plan.
"Change in Control" means the first to occur of the following events:
(i)
Incumbent Trustees cease for any reason to constitute at least a majority of the
Board.

(ii)
Any "person" (as defined in Section 3(a)(9) of the 1934 Act and as used in
Sections 13(d)(3) and 14(d)(2) of the 1934 Act) or "group" (within the
contemplation of Section 13(d)(3) of the 1934 Act and Rule 13d-5 thereunder) is
or becomes a "beneficial owner" (as defined in Rule 13d-3 under the 1934 Act) or
controls the voting power, directly or indirectly, of shares of the Company
representing 25% or more of the Company Voting Securities, other than (1) an
acquisition of Company Voting Securities by an underwriter pursuant to an
offering of shares by the Company, (2) a Non-Qualifying Transaction, or (3) an
acquisition of Company Voting Securities directly from the Company which is
approved by a majority of the Incumbent Trustees.

(iii)
A Business Combination, other than a Non-Qualifying Transaction, is consummated.


2

--------------------------------------------------------------------------------




(iv)
A plan of complete liquidation or dissolution of the Company is consummated.

(v)
The acquisition of direct or indirect Control of the Company by any "person" or
"group."

(vi)
Any transaction or series of transactions which results in the Company being
"closely held" within the meaning of the REIT provisions of the Code, after any
applicable grace period, and with respect to which the Board has either waived
or failed to enforce the "Excess Share" provisions of the Company's Amended and
Restated Declaration of Trust.

For purposes of this Change in Control definition:
A.
"Company Voting Securities" shall mean the outstanding shares of the Company
eligible to vote in the election of trustees of the Company.

B.
"Company 25% Shareholder" shall mean any "person" or "group" which beneficially
owns or has voting control of 25% or more of the Company Voting Securities.

C.
"Business Combination" shall mean a merger, consolidation, acquisition, sale of
all or substantially all of the Company's assets or properties, statutory share
exchange or similar transaction involving the Company or any of its subsidiaries
that requires the approval of the Company's shareholders, whether for the
transaction itself or the issuance or exchange of securities in the transaction.

D.
"Incumbent Trustees" shall mean (1) the trustees of the Company as of the
Effective Date or (2) any trustee elected subsequent to the Effective Date whose
election or nomination was approved by a vote of at least two-thirds of the
Incumbent Trustees then on the Board (either by specific vote or approval of a
proxy statement of the Company in which such person is named as a nominee for
trustee).

E.
"Parent Corporation" shall mean the ultimate parent entity that directly or
indirectly has beneficial ownership or voting control of a majority of the
outstanding voting securities eligible to elect directors of a Surviving
Corporation.

F.
"Surviving Corporation" shall mean the entity resulting from a Business
Combination.

G.
"Non-Qualifying Transaction" shall mean a Business Combination in which all of
the following criteria are met: (1) more than 50% of the total voting power of
the Surviving Corporation or, if applicable, the Parent Corporation, is
represented by Company Voting Securities that were outstanding immediately prior
to the Business Combination (or, if applicable, is represented by shares into
which the Company Voting Securities were converted pursuant to the Business
Combination and held in substantially the same proportion as the Company Voting
Securities were held immediately prior to the Business Combination), (2) no
"person" or "group" (other than a Company 25% Shareholder or any employee
benefit plan (or related trust) sponsored or maintained by the Surviving
Corporation or the Parent Corporation) would become the beneficial owner,
directly or indirectly, of 25% or more of the total voting power of the
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
and no Company 25% Shareholder would increase its percentage of such total
voting power as a result of the transaction, and (3) at least a majority of the
members of the board of directors or similar governing body of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
following the consummation of the Business Combination were Incumbent Trustees
at the time of the Board's approval of the Business Combination.


3

--------------------------------------------------------------------------------




Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any "person" or "group" acquires beneficial ownership or voting
control of more than 25% of the Company Voting Securities as a result of any
acquisition of Company Voting Securities by the Company, but if after that
acquisition by the Company the "person" or "group" becomes the beneficial owner
or obtains voting control of any additional Company Voting Securities, a Change
in Control shall be deemed to occur unless otherwise exempted as set forth
above.
"Code" means the Internal Revenue Code of 1986, as it may be amended from time
to time, and the rules and regulations promulgated thereunder.
"Committee" means (i) the Board, or (ii) one or more committees of the Board to
whom the Board has delegated all or part of its authority under this Plan.
Initially, the Committee shall be the Compensation Committee of the Board which
is delegated all of the Board's authority under this Plan as contemplated by
clause (ii) above.
"Company" means EPR Properties, a Maryland real estate investment trust, and any
successor thereto.
"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a person, whether
through the ownership of voting securities, by contract or otherwise.
"Covered Employee" means an Employee that meets the definition of "covered
employee" under Section 162(m)(3) of the Code.
"Date of Grant" or "Grant Date" means, with respect to any Award, the date as of
which such Award is granted under the Plan.
"Deferred Shares" means Shares that are awarded to a Participant on a deferred
basis pursuant to Section 9.4.
"Disabled" or "Disability" means an individual (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than 3 months under a Company-sponsored accident and health
plan. Notwithstanding the above, with respect to an Incentive Share Option and
the period of time following a separation from service in which a Holder may
exercise such Incentive Share Option, "disabled" shall have the same meaning as
defined in Code section 22(e)(3).
"Effective Date" means April 2, 2007.
"Eligible Employees" means all Employees (including officers and trustees who
are also Employees) of the Company or an Affiliate upon whose judgment,
initiative and efforts the Company depends, or will depend, for the successful
conduct of the Company's business.
"Employee" means a common law employee of the Company or an Affiliate.
"Executive Officer" means (i) the president of the Company, any vice president
of the Company, including any vice president of the Company in charge of a
principal business unit, division or function (such as sales, administration, or
finance), any other officer who performs a policy making function or any other
person who performs similar policy making functions for the Company,
(ii) Executive Officers (as defined in part (i) of this definition) of
subsidiaries of the Company who perform policy making functions for the Company,
and (iii) any Person designated

4

--------------------------------------------------------------------------------




or identified by the Board as being an Executive Officer for purposes of the
1933 Act or the 1934 Act, including any Person designated or identified by the
Board as being a Section 16 Person.
"Fair Market Value" means, as of any date, the value of a Share determined in
good faith, from time to time, by the Committee in its sole discretion, and for
this purpose the Committee may adopt such formulas as in its opinion shall
reflect the true fair market value of such Share from time to time and may rely
on such independent advice with respect to such fair market value as the
Committee shall deem appropriate. In the event that the Shares of the Company
are traded on a national securities exchange, the Committee may determine that
the Fair Market Value of the Share shall be based upon the closing price on the
trading day of the applicable date as reported in The Wall Street Journal and
consistently applied. If the securities exchange is closed on the applicable
date, the closing price on the next day the securities exchange is open will be
the Fair Market Value.
"Freestanding SAR" means any SAR that is granted independently of any Option.
"Holder" means a Participant, Beneficiary or Permitted Transferee who is in
possession of an Award Agreement representing an Award that (i) in the case of a
Participant has been granted to such individual, (ii) in the case of a
Beneficiary has been transferred to such person under the laws of descent and
distribution, or (iii) in the case of a Permitted Transferee, has been
transferred to such person as permitted by the Committee, and, with respect to
all of the above cases (i), (ii) and (iii), such Award Agreement has not
expired, been canceled or terminated. "Incentive Share Option" means any Option
designated as such and granted in accordance with the requirements of Section
422 of the Code.
"Nonqualified Share Option" means any Option to purchase Shares that is not an
Incentive Share Option.
"Option" means a right to purchase Shares at a stated price for a specified
period of time. Such definition includes both Nonqualified Share Options and
Incentive Share Options.
"Option Agreement" or "Option Award Agreement" means a written agreement or
instrument between the Company and a Holder evidencing an Option.
"Option Exercise Price" means the price at which Shares subject to an Option may
be purchased, determined in accordance with Section 6.2(b).
"Optionee" shall have the meaning as set forth in Section 6.2. For the avoidance
of any doubt, in situations where the Option has been transferred to a Permitted
Transferee or passed to a Beneficiary in accordance with the laws of descent and
distribution, the Optionee will not be the same person as the Holder of the
Option.
"Participant" means a Service Provider of the Company designated by the
Committee from time to time during the term of the Plan to receive one or more
Awards under the Plan.
"Performance Award" means any Award that will be issued or granted, or become
vested or payable, as the case may be, upon the achievement of certain
performance goals (as described in Section 10) to a Participant pursuant to
Section 10.
"Performance Period" means the period of time as specified by the Committee
during which any performance goals are to be measured.
"Performance Shares" means an Award made pursuant to Section 9 which entitles a
Holder to receive Shares, their cash equivalent, or a combination thereof based
on the achievement of performance targets during a Performance Period.

5

--------------------------------------------------------------------------------




"Performance Units" means an Award made pursuant to Section 9 which entitles a
Holder to receive cash, Shares or a combination thereof based on the achievement
of performance goals during a Performance Period.
"Person" shall have the meaning ascribed to such term in Section 3(a)(9) of the
1934 Act and used in Sections 13(d) and 14(d) thereof, including "group" as
defined in Section 13(d) thereof.
"Plan" means the EPR Properties 2007 Equity Incentive Plan, as set forth in this
instrument and as hereafter amended from time to time.
"Restricted Shares" means Shares granted under Section 8 that are subject those
restrictions set forth therein and the Award Agreement.
"Restricted Shares Unit" means an Award granted under Section 8 evidencing the
Holder's right to receive a Share (or, at the Committee's discretion, a cash
payment equal to the Fair Market Value of a Share) at some future date and that
is subject those restrictions set forth therein and the Award Agreement.
"Rule 16b-3" means Rule 16b-3 promulgated under the 1934 Act.
"SAR" or "Share Appreciation Right" means an Award, granted either alone or in
connection with an Option, that is designated as a SAR pursuant to Section 7.
"SAR Holder" shall have the meaning as set forth in Section 7.2.
"Section 16 Person" means a Person who is subject to obligations under Section
16 of the 1934 Act with respect to transactions involving equity securities of
the Company.
"Service Provider" means an Eligible Employee, a non-employee trustee of the
Company or consultant of the Company.
"Shares" means the shares of beneficial interest in the Company.
"Subsidiary" means (i) in the case of an Incentive Share Option a "subsidiary
corporation," whether now or hereafter existing, as defined in section 424(f) of
the Code, and (ii) in the case of any other type of Award, in addition to a
subsidiary corporation as defined in clause (i), a limited liability company,
partnership or other entity in which the Company controls fifty percent (50%) or
more of the voting power or equity interests.
"Tandem SAR" means a SAR which is granted in connection with, or related to, an
Option, and which requires forfeiture of the right to purchase an equal number
of Shares under the related Option upon the exercise of such SAR; or
alternatively, which requires the cancellation of an equal amount of SARs upon
the purchase of the Shares subject to the Option.
"Vested Option" means any Option, or portion thereof, which is exercisable by
the Holder. Vested Options remain exercisable only for that period of time as
provided for under this Plan and any applicable Option Award Agreement. Once a
Vested Option is no longer exercisable after otherwise having been exercisable,
the Option shall become null and void.
2.2
General Interpretive Principles. (i) Words in the singular shall include the
plural and vice versa, and words of one gender shall include the other gender,
in each case, as the context requires; (ii) the terms "hereof," "herein," and
"herewith" and words of similar import shall, unless otherwise stated, be
construed to refer to


6

--------------------------------------------------------------------------------




this Plan and not to any particular provision of this Plan, and references to
Sections are references to the Sections of this Plan unless otherwise specified;
(iii) the word "including" and words of similar import when used in this Plan
shall mean "including, without limitation," unless otherwise specified; and
(iv) any reference to any U.S. federal, state, or local statute or law shall be
deemed to also refer to all amendments or successor provisions thereto, as well
as all rules and regulations promulgated under such statute or law, unless the
context otherwise requires.
SECTION 3
PLAN ADMINISTRATION


3.1
Composition of Committee. The Plan shall be administered by the Committee. To
the extent the Board considers it desirable for transactions relating to Awards
to be eligible to qualify for an exemption under Rule 16b-3, the Committee shall
consist of two or more trustees of the Company, all of whom qualify as
"non-employee directors" within the meaning of Rule 16b-3. To the extent the
Board considers it desirable for compensation delivered pursuant to Awards to be
eligible to qualify for an exemption from the limit on tax deductibility of
compensation under section 162(m) of the Code, the Committee shall consist of
two or more trustees of the Company, all of whom shall qualify as "outside
directors" within the meaning of Code section 162(m).

3.2
Authority of Committee. Subject to the terms of the Plan and applicable law, and
in addition to other express powers and authorizations conferred on the
Committee by the Plan, the Committee shall have full power and authority to:

(a)
select the Service Providers to whom Awards may from time to time be granted
hereunder;

(b)
determine the type or types of Awards to be granted to eligible Service
Providers;

(c)
determine the number of Shares to be covered by, or with respect to which
payments, rights, or other matters are to be calculated in connection with,
Awards;

(d)
determine the terms and conditions of any Award;

(e)
determine whether, and to what extent, and under what circumstances Awards may
be settled or exercised in cash, Shares, other securities, other Awards or other
property;

(f)
determine whether, and to what extent, and under what circumstance Awards may be
canceled, forfeited, or suspended and the method or methods by which Awards may
be settled, exercised, canceled, forfeited, or suspended;

(g)
correct any defect, supply an omission, reconcile any inconsistency and
otherwise interpret and administer the Plan and any instrument or Award
Agreement relating to the Plan or any Award hereunder;

(h)
modify and amend the Plan, establish, amend, suspend, or waive such rules,
regulations and procedures of the Plan, and appoint such agents as it shall deem
appropriate for the proper administration of the Plan; and

(i)
make any other determination and take any other action that the Committee deems
necessary or desirable for the administration of the Plan.


7

--------------------------------------------------------------------------------




3.3
Committee Delegation. The Committee may delegate to any member of the Board or
committee of Board members such of its powers as it deems appropriate, including
the power to sub-delegate, except that, pursuant to such delegation or
sub-delegation, only a member of the Board (or a committee thereof) may grant
Awards from time to time to specified categories of Service Providers in amounts
and on terms to be specified by the Board or the Committee; provided that no
such grants shall be made other than by the Board or the Committee to
individuals who are then Section 16 Persons or other than by the Committee to
individuals who are then or are deemed likely to become a "covered employee"
within the meaning of Code section 162(m). A majority of the members of the
Committee may determine its actions and fix the time and place of its meetings.

3.4
Determination Under the Plan. Unless otherwise expressly provided in the Plan,
all designations, determinations, adjustments, interpretations, and other
decisions under or with respect to the Plan, any Award or Award Agreement shall
be within the sole discretion of the Committee, may be made at any time and
shall be final, conclusive, and binding upon all persons, including the Company,
any Participant, any Holder, and any shareholder. No member of the Committee
shall be liable for any action, determination or interpretation made in good
faith, and all members of the Committee shall, in addition to their rights as
trustees, be fully protected by the Company with respect to any such action,
determination or interpretation.

SECTION 4
SHARES SUBJECT TO THE PLAN


4.1
Number of Shares. Subject to adjustment as provided in Section 4.3 and subject
to the maximum amount of Shares that may be granted to an individual in a
calendar year as set forth in Section 5.5, no more than a total of Three Million
Six Hundred Fifty Thousand (3,650,000) Shares are authorized for issuance under
the Plan in accordance with the provisions of the Plan and subject to such
restrictions or other provisions as the Committee may from time to time deem
necessary. Any Shares issued hereunder may consist, in whole or in part, of
authorized and unissued shares or treasury shares. The Shares may be divided
among the various Plan components as the Committee shall determine. Shares that
are subject to an underlying Award and Shares that are issued pursuant to the
exercise of an Award shall be applied to reduce the maximum number of Shares
remaining available for use under the Plan. The Company shall at all times
during the term of the Plan and while any Awards are outstanding retain as
authorized and unissued Shares, or as treasury Shares, at least the number of
Shares from time to time required under the provisions of the Plan, or otherwise
assure itself of its ability to perform its obligations hereunder.

4.2
Unused and Forfeited Shares. Any Shares that are subject to an Award under this
Plan that are not used because the terms and conditions of the Award are not
met, including any Shares that are subject to an Award that expires or is
terminated for any reason, or any Shares that are not used because the Award is
settled in cash, shall automatically become available for use under the Plan.
Notwithstanding the foregoing, any Shares used for full or partial payment of
the purchase price of the Shares with respect to which an Option is exercised,
and any Shares retained by the Company pursuant to Section 16.2 will still be
considered as having been granted for purposes of determining whether the Share
limitation provided for in Section 4.1 has been reached.

4.3
Adjustments in Authorized Shares. If, without the receipt of consideration
therefore by the Company, the Company shall at any time increase or decrease the
number of its outstanding Shares or change in any way the rights and privileges
of such Shares such as, but not limited to, the payment of a share dividend or
any other distribution upon such Shares payable in Shares, or through a share
split, subdivision, consolidation, combination, reclassification or
recapitalization involving the Shares, such that an adjustment is necessary in
order to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, then in relation to the Shares
that are affected by one or more of the above events, the numbers, rights and
privileges of (i) the Shares as to which Awards may be granted under the Plan,
(ii) the exercise or purchase price of each outstanding Award, and (iii) the
Shares then included in each outstanding Award granted hereunder, shall be
increased, decreased or changed in like manner, as if the Shares underlying the
Award had been issued and outstanding, fully paid and non assessable at the time
of such occurrence. The manner in


8

--------------------------------------------------------------------------------




which Awards are adjusted pursuant to this Section 4.3 is to be determined by
the Board or the Committee; provided that all adjustments must be determined by
the Board or Committee in good faith, and must be effectuated so as to preserve
the value that any Participant has in outstanding Awards as of the time of the
event giving rise to any potential dilution or enlargement of rights.
4.4
General Adjustment Rules.

(a)
If any adjustment or substitution provided for in this Section 4 shall result in
the creation of a fractional Share under any Award, such fractional Share shall
be rounded to the nearest whole Share and fractional Shares shall not be issued.

(b)
In the case of any such substitution or adjustment affecting an Option or a SAR
(including a Nonqualified Share Option) such substitution or adjustments shall
be made in a manner that is in accordance with the substitution and assumption
rules set forth in Treasury Regulations 1.424-1 and the applicable guidance
relating to Code section 409A.

SECTION 5
PARTICIPATION


5.1
Basis of Grant. Participants in the Plan shall be those Service Providers, who,
in the judgment of the Committee, have performed, are performing, or during the
term of their incentive arrangement will perform, important services in the
management, operation and development of the Company, and significantly
contribute, or are expected to significantly contribute, to the achievement of
long-term corporate economic objectives.

5.2
Types of Grants; Limits. Participants may be granted from time to time one or
more Awards; provided, however, that the grant of each such Award shall be
separately approved by the Committee or its designee, and receipt of one such
Award shall not result in the automatic receipt of any other Award. Written
notice shall be given to such Person, specifying the terms, conditions, right
and duties related to such Award. Under no circumstance shall Incentive Share
Options be granted to (i) non-employee trustees, or (ii) any person not
permitted to receive Incentive Share Options under the Code.

5.3
Award Agreements. Each Participant shall enter into an Award Agreement(s) with
the Company, in such form as the Committee shall determine and which is
consistent with the provisions of the Plan, specifying such terms, conditions,
rights and duties. Unless otherwise explicitly stated in the Award Agreement,
Awards shall be deemed to be granted as of the date specified in the grant
resolution of the Committee, which date shall be the date of any related
agreement(s) with the Participant. Unless provided for in a particular Award
Agreement that the terms of the Plan are being superseded, in the event of any
inconsistency between the provisions of the Plan and any such Award Agreement(s)
entered into hereunder, the provisions of the Plan shall govern.

5.4
Restrictive Covenants. The Committee may, in its sole and absolute discretion,
place certain restrictive covenants in an Award Agreement requiring the
Participant to agree to refrain from certain actions. Such Restrictive
Covenants, if contained in the Award Agreement, will be binding on the
Participant.

5.5
Maximum Annual Award. The maximum number of Shares with respect to which an
Award or Awards may be granted to any Participant in any one taxable year of the
Company (the "Maximum Annual Participant Award") shall not exceed Seven Hundred
Fifty Thousand (750,000) Shares (subject to adjustment pursuant to Sections 4.3
and 4.4). If an Option is in tandem with a SAR, such that the exercise of the
Option or SAR with respect to a Share cancels the tandem SAR or Option right,
respectively, with respect to each Share, the tandem Option and SAR rights with
respect to each Share shall be counted as covering but one Share for purposes of
the Maximum Annual Participant Award.


9

--------------------------------------------------------------------------------




5.6
Additional Limits. On and after February 21, 2013, awards of restricted shares,
restricted share units, bonus shares, performance shares, deferred shares and
performance units settled in shares available for issuance under the Plan will
be capped at 1,900,000 shares.

SECTION 6
SHARE OPTIONS


6.1
Grant of Options. A Participant may be granted one or more Options. The
Committee in its sole discretion shall designate whether an Option is an
Incentive Share Option or a Nonqualified Share Option. The Committee may grant
both an Incentive Share Option and a Nonqualified Share Option to the same
Participant at the same time or at different times. Incentive Share Options and
Nonqualified Share Options, whether granted at the same or different times,
shall be deemed to have been awarded in separate grants, shall be clearly
identified, and in no event shall the exercise of one Option affect the right to
exercise any other Option or affect the number of Shares for which any other
Option may be exercised.

6.2
Option Agreements. Each Option granted under the Plan shall be evidenced by a
written Option Award Agreement which shall be entered into by the Company and
the Participant to whom the Option is granted (the "Optionee"), and which shall
contain, or be subject to, the following terms and conditions, as well as such
other terms and conditions not inconsistent therewith, as the Committee may
consider appropriate in each case.

(a)
Number of Shares. Each Option Award Agreement shall state that it covers a
specified number of Shares, as determined by the Committee. To the extent that
the aggregate Fair Market Value of Shares with respect to which Options
designated as Incentive Share Options are exercisable for the first time by any
Optionee during any calendar year exceeds $100,000 or, if different, the maximum
limitation in effect at the time of grant under section 422(d) of the Code, such
Options in excess of such limit shall be treated as Nonqualified Share Options.
The foregoing shall be applied by taking Options into account in the order in
which they were granted. For the purposes of the foregoing, the Fair Market
Value of any Share shall be determined as of the time the Option with respect to
such Share is granted. In the event the foregoing results in a portion of an
Option designated as an Incentive Share Option exceeding the $100,000
limitation, only such excess shall be treated as a Nonqualified Share Option.

(b)
Price. Each Option Award Agreement shall state the Option Exercise Price at
which each Share covered by an Option may be purchased. Such Option Exercise
Price shall be determined in each case by the Committee, but in no event shall
the Option Exercise Price for each Share covered by an Option be less than the
Fair Market Value of the Share on the Option's Grant Date, as determined by the
Committee; provided, however, that the Option Exercise Price for each Share
covered by an Incentive Share Option granted to an Eligible Employee who then
owns Shares possessing more than 10% of the total combined voting power of all
classes of Shares of the Company or any parent or Subsidiary corporation of the
Company must be at least 110% of the Fair Market Value of the Share subject to
the Incentive Share Option on the Option's Grant Date.

(c)
Duration of Options. Each Option Award Agreement shall state the period of time,
determined by the Committee, within which the Option may be exercised by the
Holder (the "Option Period"). The Option Period must expire, in all cases, not
more than ten years from the Option's Grant Date; provided, however, that the
Option Period of an Incentive Share Option granted to an Eligible Employee who
then owns Shares possessing more than 10% of the total combined voting power of
all classes of Shares of the Company must expire not more than five years from
the Option's Grant Date. Each Option Award Agreement shall also state the
periods of time, if any, as determined by the Committee, when incremental
portions of each Option shall become exercisable. If any Option or portion
thereof


10

--------------------------------------------------------------------------------




is not exercised during its Option Period, such unexercised portion shall be
deemed to have been forfeited and have no further force or effect.
(d)
Termination of Service, Death, Disability, etc. Each Option Agreement shall
state the period of time, if any, determined by the Committee, within which the
Vested Option may be exercised after an Optionee ceases to be a Service Provider
on account of the Participant's death, Disability, voluntary resignation,
retirement, cessation as a trustee, or the Company having terminated such
Optionee's employment with or without Cause. A termination of service shall not
occur if the Employee is on military leave, sick leave or other bona fide leave
of absence (such as temporary employment by the government) if the period of
such leave does not exceed six months, or if longer, as long as the Employee's
right to reemployment with the Company or an Affiliate is provided either by
statute or by contract. A Participant's cessation as an Employee but
continuation as a trustee of the Company will not constitute a termination of
service under the Plan. Unless an Option Agreement provides otherwise, a
Participant's change in status between serving as an employee and/or trustee
will not be considered a termination of the Participant serving as a Service
Provider for purposes of any Option expiration period under the Plan.

(e)
Transferability. Except as otherwise determined by the Committee, Options shall
not be transferable by the Optionee except by will or pursuant to the laws of
descent and distribution. Each Vested Option shall be exercisable during the
Optionee's lifetime only by him or her, or in the event of Disability or
incapacity, by his or her guardian or legal representative. Shares issuable
pursuant to any Option shall be delivered only to or for the account of the
Optionee, or in the event of Disability or incapacity, to his or her guardian or
legal representative.

(f)
Exercise, Payments, etc.

(i)
Unless otherwise provided in the Option Award Agreement, each Vested Option may
be exercised by delivery to the Corporate Secretary of the Company a written
notice specifying the number of Shares with respect to which such Option is
exercised and payment of the Option Exercise Price. Such notice shall be in a
form satisfactory to the Committee or its designee and shall specify the
particular Vested Option that is being exercised and the number of Shares with
respect to which the Vested Option is being exercised. The exercise of the
Vested Option shall be deemed effective upon receipt of such notice by the
Corporate Secretary and payment to the Company. The purchase of such Shares
shall take place at the principal offices of the Company upon delivery of such
notice, at which time the purchase price of the Shares shall be paid in full by
any of the methods or any combination of the methods set forth in clause (ii)
below.

(ii)
The Option Exercise Price may be paid by any of the following methods:

A.
Cash or certified bank check;

B.
By delivery to the Company Shares then owned by the Holder, the Fair Market
Value of which equals the purchase price of the Shares purchased pursuant to the
Vested Option, properly endorsed for transfer to the Company; provided, however,
that Shares used for this purpose must have been held by the Holder for such
minimum period of time as may be established from time to time by the Committee;
and provided further that the Fair Market Value of any Shares delivered in
payment of the purchase price upon exercise of the Options shall be the Fair
Market Value as of the exercise date, which shall be the date of delivery of the
Shares used as payment of the Option Exercise Price;


11

--------------------------------------------------------------------------------




In lieu of actually surrendering to the Company the Shares then owned by the
Holder, the Committee may, in its discretion permit the Holder to submit to the
Company a statement affirming ownership by the Holder of such number of Shares
and request that such Shares, although not actually surrendered, be deemed to
have been surrendered by the Holder as payment of the exercise price;
C.
For any Holder other than an Executive Officer or except as otherwise prohibited
by the Committee, by payment through a broker in accordance with procedures
permitted by Regulation T of the Federal Reserve Board; or

D.
To the extent the Option Award Agreement so provides, payment of the Option
Exercise Price for shares purchased pursuant to exercise of an Option may be
made in any other form that is consistent with applicable laws, regulations and
rules or any combination of the consideration provided in the foregoing
subsections (A), (B), and (C).

(iii)
The Company may not guarantee a third-party loan obtained by a Holder to pay any
portion of the entire Option Exercise Price of the Shares.

(g)
Date of Grant. Unless otherwise specifically specified in the Option Award
Agreement, an option shall be considered as having been granted on the date
specified in the grant resolution of the Committee.

(h)
Withholding.

(A)
Nonqualified Share Options. Upon any exercise of a Nonqualified Share Option,
the Optionee shall make appropriate arrangements with the Company to provide for
the minimum amount of additional withholding required by applicable federal and
state income tax and payroll laws, including payment of such taxes through
delivery of Shares or by withholding Shares to be issued under the Option, as
provided in Section 16 hereof.

(B)
Incentive Share Options. In the event that an Optionee makes a disposition (as
defined in Code section 424(c)) of any Shares acquired pursuant to the exercise
of an Incentive Share Option prior to the later of (i) the expiration of two
years from the date on which the Incentive Share Option was granted or (ii) the
expiration of one year from the date on which the Option was exercised, the
Participant shall send written notice to the Company at its principal office
(Attention: Corporate Secretary) of the date of such disposition, the number of
shares disposed of, the amount of proceeds received from such disposition, and
any other information relating to such disposition as the Company may reasonably
request. The Optionee shall, in the event of such a disposition, make
appropriate arrangements with the Company to provide for the amount of
additional withholding, if any, required by applicable Federal and state income
tax laws.

(i)
Adjustment of Options. Subject to the limitations set forth below and those
contained in Sections 4, 6 and 15, the Committee may make any adjustment in the
Option Exercise Price, the number of Shares subject to, or the terms of, an
outstanding Option and a subsequent granting of an Option by amendment or by
substitution of an outstanding Option. Such amendment, substitution, or re-grant
may result in terms and conditions (including Option Exercise Price, number of
Shares covered, vesting schedule or exercise period) that differ from the terms
and conditions of the original Option. The Committee may not, however, adversely
affect the rights of any Optionee to previously granted Options without the
consent of such Optionee. If such action is affected by the amendment, the


12

--------------------------------------------------------------------------------




effective date of such amendment shall be the date of the original grant. Any
adjustment, modification, extension or renewal of an Option shall be effected
such that the Option is either exempt from, or is compliant with, Code section
409A.
(j)
No Option Repricing Without Shareholder Approval. In no event may the Committee
grant Options in replacement of Options previously granted under this Plan or
any other compensation plan of the Company or cancel an outstanding Option in
exchange for cash or other Awards (other than cash or other Awards with a value
equal to the excess of the Fair Market Value of the Shares subject to such
Option at the time of cancellation over the exercise or grant price for such
Shares), or may the Committee amend outstanding Options (including amendments to
adjust an Option price) unless such replacement or adjustment (i) is subject to
and approved by the Company's shareholders or (ii) would not be deemed to be a
repricing under the rules of the New York Stock Exchange.

6.3
Shareholder Privileges. No Holder shall have any rights as a shareholder with
respect to any Shares covered by an Option until the Holder becomes the holder
of record of such Shares, and no adjustments shall be made for dividends or
other distributions or other rights as to which there is a record date preceding
the date such Holder becomes the holder of record of such Shares, except as
provided in Section 4. No Holder of an Option shall be entitled to receive
dividend equivalent payments with respect to any Shares covered by an Option
until the Holder becomes the holder of record of such Shares.

SECTION 7
SHARE APPRECIATION RIGHTS


7.1
Grant of SARs. Subject to the terms and conditions of this Plan, a SAR may be
granted to a Participant at any time and from time to time as shall be
determined by the Committee in its sole discretion. The Committee may grant
Freestanding SARs or Tandem SARs, or any combination thereof.

(a)
Number of Shares. The Committee shall have complete discretion to determine the
number of SARs granted to any Participant, subject to the limitations imposed in
this Plan and by applicable law.

(b)
Exercise Price and Other Terms. All SARs shall be granted with an exercise price
no less than the Fair Market Value of the underlying Shares on the SARs' Date of
Grant. The Committee, subject to the provisions of this Plan, shall have
complete discretion to determine the terms and conditions of SARs granted under
this Plan. The exercise price per Share of Tandem SARs shall equal the exercise
price per Share of the related Option.

7.2
SAR Award Agreement. Each SAR granted under the Plan shall be evidenced by a
written SAR Award Agreement which shall be entered into by the Company and the
Participant to whom the SAR is granted (the "SAR Holder"), and which shall
specify the exercise price per share, the terms of the SAR, the conditions of
exercise, and such other terms and conditions as the Committee in its sole
discretion shall determine.

(a)
Dividend Equivalents. No Holder of a SAR shall be entitled to receive dividend
equivalent payments with respect to any underlying Shares until the Holder
becomes the holder of record of such Shares.

(b)
No SAR Repricing Without Shareholder Approval. In no event may the Committee
grant SARs in replacement of SARs previously granted under this Plan or any
other compensation plan of the Company or cancel an outstanding SAR in exchange
for cash or other Awards (other than cash or other Awards with a value equal to
the excess of the Fair Market Value of the Shares subject to such SAR at the
time of cancellation over the exercise or grant price for such Shares), or may
the Committee amend outstanding SARs (including amendments to adjust a SAR
price) unless such replacement or


13

--------------------------------------------------------------------------------




adjustment (i) is subject to and approved by the Company's shareholders or (ii)
would not be deemed to be a repricing under the rules of the New York Stock
Exchange.
7.3
Exercise of Tandem SARs. Tandem SARs may be exercised for all or part of the
Shares subject to the related Option upon the surrender of the right to exercise
the equivalent portion of the related Option. A Tandem SAR may be exercised only
with respect to the Shares for which its related Option is then exercisable.
With respect to a Tandem SAR granted in connection with an Incentive Share
Option: (a) the Tandem SAR shall expire no later than the expiration of the
underlying Incentive Share Option; (b) the value of the payout with respect to
the Tandem SAR shall be for no more than one hundred percent (100%) of the
difference between the Exercise Price per Share of the underlying Incentive
Share Option and the Fair Market Value per Share of the Shares subject to the
underlying Incentive Share Option at the time the Tandem SAR is exercised; and
(c) the Tandem SAR shall be exercisable only when the Fair Market Value per
Share of the Shares subject to the Incentive Share Option exceeds the per share
Option Price per Share of the Incentive Share Option.

7.4
Exercise of Freestanding SARs. Freestanding SARs shall be exercisable on such
terms and conditions as the Committee in its sole discretion shall determine;
provided, however, that no Freestanding SAR granted to a Section 16 Person shall
be exercisable until at least six (6) months after the Date of Grant or such
shorter period as may be permissible while maintaining compliance with Rule
16b-3.

7.5
Expiration of SARs. Each SAR Award Agreement shall state the period of time, if
any, determined by the Committee, within which the SAR may be exercised after a
SAR Holder ceases to be a Service Provider on account of the Participant's
death, Disability, voluntary resignation, cessation as a trustee, or the Company
having terminated such SAR Holder's employment with or without Cause. All Tandem
SARs and Freestanding SARs must expire, in all cases, not more than ten years
from the date of grant. Unless otherwise specifically provided for in the SAR
Award agreement, a Tandem SAR granted under this Plan shall be exercisable at
such time or times and only to the extent that the related Option is
exercisable. The Tandem SAR shall terminate and no longer be exercisable upon
the termination or exercise of the related Options, except that Tandem SARs
granted with respect to less than the full number of shares covered by a related
Option shall not be reduced until the exercise or termination of the related
Option exceeds the number of Shares not covered by the SARs.

7.6
Payment of SAR Amount. Upon exercise of a SAR, a Holder shall be entitled to
receive payment from the Company in an amount determined by multiplying (i) the
positive difference between the Fair Market Value of a Share on the date of
exercise over the exercise price per Share by (ii) the number of Shares with
respect to which the SAR is exercised. The payment upon a SAR exercise may be in
whole Shares of equivalent value, cash, or a combination of whole Shares and
cash. Fractional Shares shall be rounded down to the nearest whole Share.

SECTION 8
AWARDS OF RESTRICTED SHARE AND RESTRICTED SHARE UNITS


8.1
Restricted Share Awards Granted by Committee. Coincident with or following
designation for participation in the Plan and subject to the terms and
provisions of the Plan, the Committee, at any time and from time to time, may
grant Restricted Shares to any Service Provider in such amounts as the Committee
shall determine.

8.2
Restricted Share Unit Awards Granted by Committee. Coincident with or following
designation for participation in the Plan and subject to the terms and
provisions of the Plan, the Committee may grant a Service Provider Restricted
Share Units in connection with or separate from a grant of Restricted Shares.
Upon the vesting of Restricted Share Units, the Holder shall be entitled to
receive the full value of the Restricted Share Units payable in either Shares or
cash.

8.3
Restrictions. A Holder's right to retain Restricted Shares or be paid with
respect to Restricted Share Units shall be subject to such restrictions,
including him or her continuing to perform as a Service Provider for a


14

--------------------------------------------------------------------------------




restriction period specified by the Committee, or the attainment of specified
performance goals and objectives, as may be established by the Committee with
respect to such Award. The Committee may in its sole discretion require
different periods of service or different performance goals and objectives with
respect to (i) different Holders, (ii) different Restricted Shares or Restricted
Share Unit Awards, or (iii) separate, designated portions of the Shares
constituting a Restricted Share Award. Any grant of Restricted Shares or
Restricted Share Units shall contain terms such that the Award is either exempt
from Code section 409A or complies with such section.
8.4
Privileges of a Shareholder, Transferability. Unless otherwise provided in the
Award Agreement, a Participant shall have all voting, dividend, liquidation and
other rights with respect to Restricted Shares. The Committee may provide that
any dividends paid on Restricted Shares prior to such Shares becoming vested
shall be held in escrow by the Company and subject to the same restrictions on
transferability and forfeitability as the underlying Restricted Shares. Any
voting, dividend, liquidation or other rights shall accrue to the benefit of a
Holder only with respect to Restricted Shares held by, or for the benefit of,
the Holder on the record date of any such dividend or voting date. A
Participant's right to sell, encumber or otherwise transfer such Restricted
Shares shall, in addition to the restrictions otherwise provided for in the
Award Agreement, be subject to the limitations of Section 12.2 hereof. The
Committee may determine that a Holder of Restricted Shares Units is entitled to
receive dividend equivalent payments on such units. If the Committee determines
that Restricted Shares Units shall receive dividend equivalent payments, such
feature will be specified in the applicable Award Agreement. Restricted Shares
Units shall not have any voting rights.

8.5
Enforcement of Restrictions. The Committee may in its sole discretion require
one or more of the following methods of enforcing the restrictions referred to
in Section 8.2 and 8.3:

(a)
Holding the Restricted Shares in book entry form in the name of the Participant
until the applicable Vesting Date(s), at which time such Shares will be
delivered to the Participant;

(b)
Registering the Restricted Shares in the name of the Participant and having the
Participant deposit such Restricted Shares, together with a share power endorsed
in blank, with the Company;

(c)
Placing a legend on the Share certificates, as applicable, referring to
restrictions;

(d)
Requiring that the Share certificates, duly endorsed, be held in the custody of
a third party nominee selected by the Company who will hold such Restricted
Shares on behalf of the Holder while the restrictions remain in effect; or

(e)
Inserting a provision into the Restricted Shares Award Agreement prohibiting
assignment of such Award Agreement until the terms and conditions or
restrictions contained therein have been satisfied or released, as applicable.

8.6
Termination of Service, Death, Disability, etc. Except as otherwise provided in
an Award Agreement or other agreement approved by the Committee to which any
Participant is a party, in the event of the death or Disability of a
Participant, all service period and other restrictions applicable to Restricted
Shares Awards then held by him or her shall lapse, and such Awards shall become
fully nonforfeitable. Subject to Section 11, in the event a Participant ceases
to be a Service Provider for any other reason, any Restricted Shares Awards as
to which the service period or other vesting conditions for have not been
satisfied shall be forfeited.

SECTION 9
PERFORMANCE SHARES, PERFORMANCE UNITS, BONUS SHARES AND DEFERRED SHARES


9.1
Awards Granted by Committee. Coincident with or following designation for
participation in the Plan, a Participant may be granted Performance Shares or
Performance Units.


15

--------------------------------------------------------------------------------




9.2
Terms of Performance Shares or Performance Units. The Committee shall establish
maximum and minimum performance targets to be achieved during the applicable
Performance Period. Each grant of a Performance Share or Performance Unit Award
shall be subject to additional terms and conditions not inconsistent with the
provisions of the Plan. The Committee shall determine what, if any, payment is
due with respect to an Award and whether such payment shall be made in cash,
Shares or some combination.

9.3
Bonus Shares. Subject to the terms of the Plan, the Committee may grant Bonus
Shares to any Participant, in such amount and upon such terms and at any time
and from time to time as shall be determined by the Committee.

9.4
Deferred Shares. Subject to the terms and provisions of the Plan, Deferred
Shares may be granted to any Participant in such amounts and upon such terms,
and at any time and from time to time, as shall be determined by the Committee.
The Committee may impose such conditions or restrictions on any Deferred Shares
as it may deem advisable, including time-vesting restrictions and deferred
payment features. The Committee may cause the Company to establish a grantor
trust to hold Shares subject to Deferred Share Awards. Without limiting the
generality of the foregoing, the Committee may grant to any Participant, or
permit any Participant to elect to receive, Deferred Shares in lieu of or in
substitution for any other compensation (whether payable currently or on a
deferred basis, and whether payable under this Plan or otherwise) which such
Participant may be eligible to receive from the Company or a Subsidiary. Any
grant of Deferred Shares shall comply with Section 409A of the Code.

SECTION 10
PERFORMANCE AWARDS; SECTION 162(m) PROVISIONS


10.1
Terms of Performance Awards. Except as provided in Section 11, Performance
Awards will be issued or granted, or become vested or payable, only after the
end of the relevant Performance Period. The performance goals to be achieved for
each Performance Period and the amount of the Award to be distributed upon
satisfaction of those performance goals shall be conclusively determined by the
Committee. When the Committee determines whether a performance goal has been
satisfied for any Performance Period, the Committee, where the Committee deems
appropriate, may make such determination using calculations which alternatively
include and exclude one, or more than one, "extraordinary items" as determined
under U.S. generally accepted accounting principles, and the Committee may
determine whether a performance goal has been satisfied for any Performance
Period taking into account the alternative which the Committee deems appropriate
under the circumstances. The Committee also may take into account any other
unusual or non-recurring items, including the charges or costs associated with
restructurings of the Company, discontinued operations, and the cumulative
effects of accounting changes and, further, may take into account any unusual or
non-recurring events affecting the Company, changes in applicable tax laws or
accounting principles or such other factors as the Committee may determine
reasonable and appropriate under the circumstances (including any factors that
could result in the Company's paying non-deductible compensation to an Employee
or non-employee trustee).

10.2
Performance Goals. If an Award is subject to this Section 10, then the lapsing
of restrictions thereon, or the vesting thereof, and the distribution of cash,
Shares or other property pursuant thereto, as applicable, shall be subject to
the achievement of one or more objective performance goals established by the
Committee, which shall be based on the attainment of one or any combination of
the following metrics, and which may be established on an absolute or relative
basis for the Company as a whole or any of its subsidiaries, operating divisions
or other operating units:

(a)
Earnings (either in the aggregate or on a per-Share basis);

(b)
Growth or rate of growth in funds from operations (either in the aggregate or on
a per-Share basis);


16

--------------------------------------------------------------------------------




(c)
Growth or rate of growth in earnings (either in the aggregate or on a per-Share
basis);

(d)
Net income or loss (either in the aggregate or on a per-Share basis);

(e)
Cash available for distribution per share;

(f)
Cash flow provided by operations, either in the aggregate or on a per-Share
basis;

(g)
Growth or rate of growth in cash flow (either in the aggregate or on a per-Share
basis);

(h)
Free cash flow (either in the aggregate or on a per-Share basis);

(i)
Reductions in expense levels, determined either on a Company-wide basis or in
respect of any one or more business units;

(j)
Operating cost management and employee productivity;

(k)
Return measures (including on assets, equity or invested capital, whether at the
shareholder level , a subsidiary level or an operating unit or division level);

(l)
Growth or rate of growth in return measures (including return on assets, equity
or invested capital);

(m)
Share price (including attainment of a specified per-Share price during the
Performance Period; growth measures and total shareholder return or attainment
by the Shares of a specified price for a specified period of time);

(n)
Strategic business criteria, consisting of one or more objectives based on
meeting specified revenue, market share, market penetration, geographic business
expansion goals, objectively identified project milestones, cost targets, and
goals relating to acquisitions or divestitures;

(o)
EBITDA measures; and/or

(p)
Achievement of business or operational goals such as market share and/or
business development;

provided that applicable performance goals may be applied on a pre- or post-tax
basis; and provided further that the Committee may, when the applicable
performance goals are established, provide that the formula for such goals may
include or exclude items to measure specific objectives, such as losses from
discontinued operations, extraordinary gains or losses, the cumulative effect of
accounting changes, acquisitions or divestitures, foreign exchange impacts and
any unusual, nonrecurring gain or loss. In addition to the foregoing performance
goals, the performance goals shall also include any performance goals which are
set forth in a Company bonus or incentive plan, if any, which has been approved
by the Company's shareholders, which are incorporated herein by reference. Such
performance goals shall be set by the Committee within the time period
prescribed by, and shall otherwise comply with the requirements of, Code section
162(m).
10.3
Adjustments. Notwithstanding any provision of the Plan other than Section 4.3 or
Section 11, with respect to any Award that is subject to this Section 10, the
Committee may not adjust upwards the amount payable pursuant to such Award, nor
may it waive the achievement of the applicable performance goals except in the
case of the death or Disability of the Participant.


17

--------------------------------------------------------------------------------




10.4
Other Restrictions. The Committee shall have the power to impose such other
restrictions on Awards subject to this Section 10 as it may deem necessary or
appropriate to insure that such Awards satisfy all requirements for
"performance-based compensation" within the meaning of Code section
162(m)(4)(B).

10.5
Section 162(m) Limitations. Notwithstanding any other provision of this Plan, if
the Committee determines at the time any Award is granted to a Participant that
such Participant is, or is likely to be at the time he or she recognizes income
for federal income tax purposes in connection with such Award, a Covered
Employee, then the Committee may provide that this Section 10 is applicable to
such Award.

SECTION 11
REORGANIZATION, CHANGE IN CONTROL OR LIQUIDATION


11.1
Except as otherwise provided in an Award Agreement or other agreement approved
by the Committee to which any Participant is a party, in the event of a Change
in Control all Awards then outstanding shall become fully exercisable, fully
vested or fully payable, as the case may be, and all restrictions (other than
restrictions imposed by law) and conditions on all Awards then outstanding shall
be deemed satisfied as of the date of the Change in Control.

11.2
In addition to the foregoing, in the event the Company undergoes a Change in
Control or in the event of a corporate merger, consolidation, major acquisition
of property (or stock), separation, reorganization or liquidation in which the
Company is a party and in which a Change in Control does not occur, the
Committee, or the board of directors of any corporation assuming the obligations
of the Company, shall have the full power and discretion to take any one or more
of the following actions:

(a)
Without reducing the economic value of outstanding Awards, modify the terms and
conditions for the exercise of, or settlement of, outstanding Awards granted
hereunder;

(b)
Provide for the purchase by the Company of any Award, upon the Participant's
request, for, with respect to an Option or SAR, an amount of cash equal to the
amount that could have been attained upon the exercise of such Award or
realization of the Participant's rights had such Award been currently
exercisable, or, in the case of Restricted Shares or Restricted Share Units, the
Fair Market Value of such Shares or Units;

(c)
Provide that Options or SARs granted hereunder must be exercised in connection
with the closing of such transactions, and that if not so exercised such Options
or SARs will expire;

(d)
Make such adjustment to any Award that is outstanding as the Committee or Board
deems appropriate to reflect such Change in Control or corporate event; or

(e)
Cause any Award then outstanding to be assumed, or new rights of equivalent
economic value substituted therefore, by the acquiring or surviving corporation.

Any such determinations by the Committee may be made generally with respect to
all Participants, or may be made on a case-by-case basis with respect to
particular Participants. Notwithstanding the foregoing, any transaction
undertaken for the purpose of reincorporating the Company under the laws of
another jurisdiction, if such transaction does not materially affect the
beneficial ownership of the Company's Shares, such transaction shall not
constitute a merger, consolidation, major acquisition of property for stock,
separation, reorganization, liquidation, or Change in Control.



18

--------------------------------------------------------------------------------




SECTION 12
RIGHTS OF EMPLOYEES; PARTICIPANTS


12.1
Employment. Nothing contained in the Plan or in any Award granted under the Plan
shall confer upon any Participant any right with respect to the continuation of
his or her services as a Service Provider or interfere in any way with the right
of the Company, subject to the terms of any separate employment or consulting
agreement to the contrary, at any time to terminate such services or to increase
or decrease the compensation of the Participant from the rate in existence at
the time of the grant of an Award. Whether an authorized leave of absence, or
absence in military or government service, shall constitute a termination of
Participant's services as a Service Provider shall be determined by the
Committee at the time.

12.2
Nontransferability. Except as provided in Section 12.3, no right or interest of
any Holder in an Award granted pursuant to the Plan shall be assignable or
transferable during the lifetime of the Participant, either voluntarily or
involuntarily, or be subjected to any lien, directly or indirectly, by operation
of law, or otherwise, including execution, levy, garnishment, attachment, pledge
or bankruptcy. In the event of a Participant's death, a Holder's rights and
interests in all Awards shall, to the extent not otherwise prohibited hereunder,
be transferable by testamentary will or the laws of descent and distribution,
and payment of any amounts due under the Plan shall be made to, and exercise of
any Options or SARs may be made by, the Holder's legal representatives, heirs or
legatees. If, in the opinion of the Committee, a person entitled to payments or
to exercise rights with respect to the Plan is disabled from caring for his or
her affairs because of a mental condition, physical condition or age, payment
due such person may be made to, and such rights shall be exercised by, such
person's guardian, conservator, or other legal personal representative upon
furnishing the Committee with evidence satisfactory to the Committee of such
status. "Transfers" shall not be deemed to include transfers to the Company or
"cashless exercise" procedures with third parties who provide financing for the
purpose of (or who otherwise facilitate) the exercise of Awards consistent with
applicable laws and the authorization of the Committee.

12.3
Permitted Transfers. Pursuant to conditions and procedures established by the
Committee from time to time, the Committee may permit Awards to be transferred
to, exercised by and paid to certain persons or entities related to a
Participant, including members of the Participant's immediate family, charitable
institutions, or trusts or other entities whose beneficiaries or beneficial
owners are members of the Participant's immediate family and/or charitable
institutions (a "Permitted Transferee"). In the case of initial Awards, at the
request of the Participant, the Committee may permit the naming of the related
person or entity as the Award recipient. Any permitted transfer shall be subject
to the condition that the Committee receive evidence satisfactory to it that the
transfer is being made for estate and/or tax planning purposes on a gratuitous
or donative basis and without consideration (other than nominal consideration).
Notwithstanding the foregoing, Incentive Share Options shall only be
transferable to the extent permitted in Section 422 of the Code, or such
successor provision thereto, and the treasury regulations thereunder.

SECTION 13
GENERAL RESTRICTIONS


13.1
Investment Representations. The Company may require any person to whom an Option
or other Award is granted, as a condition of exercising such Option or receiving
Shares under the Award, to give written assurances in substance and form
satisfactory to the Company and its counsel to the effect that such person is
acquiring the Shares subject to the Option or the Award for his or her own
account for investment and not with any present intention of selling or
otherwise distributing the same, and to such other effects as the Company deems
necessary or appropriate in order to comply with federal and applicable state
securities laws. Legends evidencing such restrictions may be placed on the
certificates evidencing the Shares.






19

--------------------------------------------------------------------------------




13.2
Compliance with Securities Laws.

(a)
Each Award shall be subject to the requirement that, if at any time counsel to
the Company shall determine that the listing, registration or qualification of
the Shares subject to such Award upon any securities exchange or under any state
or federal law, or the consent or approval of any governmental or regulatory
body, is necessary as a condition of, or in connection with, the issuance or
purchase of Shares thereunder, such Award may not be accepted or exercised in
whole or in part unless such listing, registration, qualification, consent or
approval shall have been effected or obtained on conditions acceptable to the
Committee. Nothing herein shall be deemed to require the Company to apply for or
to obtain such listing, registration or qualification.

(b)
Each Holder who is a trustee or an Executive Officer is restricted from taking
any action with respect to any Award if such action would result in a
(i) violation of Section 306 of the Sarbanes-Oxley Act of 2002, and the
regulations promulgated thereunder, whether or not such law and regulations are
applicable to the Company, or (ii) any policies adopted by the Company
restricting transactions in the Shares.

13.3
Share Restriction Agreement. The Committee may provide that Shares issuable upon
the exercise of an Option shall, under certain conditions, be subject to
restrictions whereby the Company has (i) a right of first refusal with respect
to such Shares, (ii) specific rights or limitations with respect to the
Participant's ability to vote such Shares, or (iii) a right or obligation to
repurchase all or a portion of such Shares, which restrictions may survive a
Participant's cessation or termination as a Service Provider.

SECTION 14
OTHER EMPLOYEE BENEFITS


The amount of any compensation deemed to be received by a Participant as a
result of the exercise of an Option or the grant, payment or vesting of any
other Award shall not constitute "earnings" with respect to which any other
benefits of such Participant are determined, including benefits under (a) any
pension, profit sharing, life insurance or salary continuation plan or other
employee benefit plan of the Company or (b) any agreement between the Company
and the Participant, except as such plan or agreement shall otherwise expressly
provide.
SECTION 15
PLAN AMENDMENT, MODIFICATION AND TERMINATION


15.1
Amendment, Modification, and Termination. The Board may at any time terminate,
and from time to time may amend or modify, the Plan; provided, however, that no
amendment or modification may become effective without approval of the amendment
or modification by the shareholders if shareholder approval is required to
enable the Plan to satisfy any applicable statutory or regulatory requirements,
to comply with the requirements for listing on any exchange where the Shares are
listed, or if the Company, on the advice of counsel, determines that shareholder
approval is otherwise necessary or desirable.

15.2
Adjustment Upon Certain Unusual or Nonrecurring Events. The Board may make
adjustments in the terms and conditions of Awards in recognition of unusual or
nonrecurring events (including the events described in Section 4.3) affecting
the Company or the financial statements of the Company or of changes in
applicable laws, regulations, or accounting principles, whenever the Board
determines that such adjustments are appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan.

15.3
Awards Previously Granted. Notwithstanding any other provision of the Plan to
the contrary (but subject to a Holder's employment being terminated for Cause
and Section 15.2), no termination, amendment or


20

--------------------------------------------------------------------------------




modification of the Plan shall adversely affect in any material way any Award
previously granted under the Plan, without the written consent of the Holder of
such Award.
SECTION 16
WITHHOLDING


16.1
Withholding Requirement. The Company's obligations to deliver Shares upon the
exercise of an Option, or upon the vesting of any other Award, shall be subject
to the Participant's satisfaction of all applicable federal, state and local
income and other tax withholding requirements.

16.2
Withholding with Shares. The Committee may, in its sole discretion, permit the
Holder to pay all minimum required amounts of tax withholding, or any part
thereof, by electing to transfer to the Company, or to have the Company withhold
from the Shares otherwise issuable to the Holder, Shares having a value not to
exceed the minimum amount required to be withheld under federal, state or local
law or such lesser amount as may be elected by the Holder. The Committee may
require that any shares transferred to the Company have been held or owned by
the Participant for a minimum period of time. All elections shall be subject to
the approval or disapproval of the Committee. The value of Shares to be withheld
shall be based on the Fair Market Value of the Shares on the date that the
amount of tax to be withheld is to be determined (the "Tax Date"), as determined
by the Committee. Any such elections by Holder to have Shares withheld for this
purpose will be subject to the following restrictions:

(a)
All elections must be made prior to the Tax Date;



(b)
All elections shall be irrevocable; and



(c)
If the Participant is an officer or director of the Company within the meaning
of Section 16 of the 1934 Act ("Section 16"), the Participant must satisfy the
requirements of such Section 16 and any applicable rules thereunder with respect
to the use of Shares to satisfy such tax withholding obligation.



SECTION 17
NONEXCLUSIVITY OF THE PLAN


17.1
Nonexclusivity of the Plan. Neither the adoption of the Plan nor the submission
of the Plan to shareholders of the Company for approval shall be construed as
creating any limitations on the power or authority of the Board or of the
Committee to continue to maintain or adopt such other or additional incentive or
other compensation arrangements of whatever nature as the Board or the
Committee, as the case may be, may deem necessary or desirable, or to preclude
or limit the continuation of any other plan, practice or arrangement for the
payment of compensation or fringe benefits to employees or non- employee
trustees generally, or to any class or group of employees or non-employee
trustees, which the Company now has lawfully put into effect, including any
retirement, pension, savings and share purchase plan, insurance, death and
disability benefits and executive short-term incentive plans.

SECTION 18
REQUIREMENTS OF LAW


18.1
Requirements of Law. The issuance of Shares and the payment of cash pursuant to
the Plan shall be subject to all applicable laws, rules and regulations, and to
such approvals by any governmental agencies or stock exchanges as may be
required. Notwithstanding any provision of the Plan or any Award, Holders shall
not be entitled to exercise or receive benefits under any Award, and the Company
shall not be obligated to deliver any Shares or other benefits to a Holder, if
such exercise, receipt of benefits or delivery would constitute a violation by
the Holder or the Company of any applicable law or regulation.


21

--------------------------------------------------------------------------------




18.2
Code Section 409A. This Plan is intended to meet or to be exempt from the
requirements of Section 409A of the Code, and shall be administered, construed
and interpreted in a manner that is in accordance with and in furtherance of
such intent. Any provision of this Plan that would cause an Award to fail to
satisfy Section 409A of the Code or, if applicable, an exemption from the
requirements of that Section, shall be amended (in a manner that as closely as
practicable achieves the original intent of this Plan) to comply with Section
409A of the Code or any such exemption on a timely basis, which may be made on a
retroactive basis, in accordance with regulations and other guidance issued
under Section 409A of the Code.

18.3
Rule 16b-3. Each transactions under the Plan is intended to comply with all
applicable conditions of Rule 16b-3 to the extent Rule 16b-3 reasonably may be
relevant or applicable to such transaction. To the extent any provision of the
Plan or any action by the Committee under the Plan fails to so comply, such
provision or action shall, without further action by any person, be deemed to be
automatically amended to the extent necessary to effect compliance with Rule
16b-3; provided, however, that if such provision or action cannot be amended to
effect such compliance, such provision or action shall be deemed null and void
to the extent permitted by law and deemed advisable by the Committee.

18.4
Governing Law. The Plan and all agreements hereunder shall be construed in
accordance with and governed by the laws of the state of Maryland without giving
effect to the principles of the conflict of laws to the contrary.

SUBJECT TO THE SHAREHOLDER APPROVAL REQUIREMENT NOTED BELOW, THIS AMENDED AND
RESTATED EPR PROPERTIES 2007 EQUITY INCENTIVE PLAN HEREBY IS ADOPTED BY THE
BOARD OF TRUSTEES OF EPR PROPERTIES THIS 31ST DAY OF MARCH, 2013.
THE AMENDED AND RESTATED PLAN SHALL BECOME EFFECTIVE ONLY IF APPROVED BY THE
SHAREHOLDERS OF THE COMPANY AND THE EFFECTIVE DATE OF THE PLAN SHALL BE SUCH
DATE OF SHAREHOLDER APPROVAL.
EPR PROPERTIES


By:     /s/ David M. Brain    
David M. Brain, President and Chief Executive Officer









22